                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

  ANN LEDFORD, individually and as next                    )
  friend and mother of Johnathan Binkley,                  )
  Deceased,                                                )
                      Plaintiff,                           )
  v.                                                       :     3:20-cv-00325-DCLC-HBG
                                                           )
  KNOX COUNTY, TENNESSEE, et al.                           )     JURY DEMANDED
                                                           )
                         Defendants.                       )

               JOINT MOTION REGARDING THE PARTIES’ REQUEST
          FOR ALTERNATIVE DISPUTE RESOLUTION, A TEMPORARY STAY,
                  AND RELATED SCHEDULING AND DEADLINES


         The parties, through counsel, jointly move this Honorable Court for an Order granting the

  parties’ request for alternative dispute resolution (“ADR”), for a temporary stay of these

  proceedings pending ADR; and for certain related adjustments regarding scheduling and deadlines.

  In support of this motion, the parties say as follows:

         1.      Subject to the Court’s approval, the parties would like to pursue ADR and, more

  specifically and if acceptable with the Court, a judicial settlement conference with a judicial officer

  not assigned to this case. Because of the nature and complexity of the case, the parties believe that

  a judicial officer would be best suited to facilitate discussions in this matter regarding a potential

  resolution and to provide neutral, non-binding feedback, assuming a judicial officer is both

  available and willing to do so.

         2.      If acceptable to the Court and if a judicial settlement conference is arranged, the

  parties respectfully request that this case be temporarily stayed.

         3.      Further, to ensure that the case moves forward in a timely manner if the case is not

  resolved beforehand, the parties have agreed, subject to the Court’s approval, that: (i) the parties



Case 3:20-cv-00325-DCLC-HBG Document 41 Filed 01/18/21 Page 1 of 2 PageID #: 806
  shall conduct their Rule 26(f) conference on April 7, 2021; (ii) Defendants’ response to Plaintiff’s

  Second Amended Complaint [Doc. 37] shall be filed by no later than April 21, 2021; and (iii) the

  depositions of the parties shall take place the weeks of May 10 and May 17, 2021.

         WHEREFORE, the parties respectfully request that an order be entered: (a) allowing the

  parties to engage in alternative dispute resolution through a judicial settlement conference; (b)

  staying this case temporarily; and (c) providing that if this case is not resolved by agreement

  beforehand, that (i) the parties shall conduct their Rule 26(f) conference on April 7, 2021, (ii) the

  Defendants’ response to Plaintiff’s Second Amended Complaint [Doc. 37] shall be filed by April

  21, 2021; and (iii) the depositions of the parties shall be conducted the weeks of May 10 and

  May 17, 2021.

         Respectfully submitted this 18th day of January, 2021.



  s/Wayne A. Ritchie II                                 s/David S. Wigler
  WAYNE A. RITCHIE II, BRP #013936                      DAVID S. WIGLER (BPR # 014525)
  JAMES R. STOVALL, BPR # 032512                        Deputy Knox County Law Director
  RITCHIE, DILLARD, DAVIES                              400 Main Street, Suite 612
  & JOHNSON, P.C.                                       Knoxville, TN 37902
  606 West Main Street, Suite 300                       Telephone: (865) 215-2327
  Knoxville, Tennessee 37902                            david.wigler@knoxcounty.org
  Phone: (865) 637-0661                                 Attorney for Defendants
  war@rddjlaw.com
  jstovall@rddjlaw.com
  Attorneys for Plaintiff




                                                   2

Case 3:20-cv-00325-DCLC-HBG Document 41 Filed 01/18/21 Page 2 of 2 PageID #: 807
